UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) Not Applicable (IRS Employer Identification No.) 15/F, Kennedy Town Commercial Tower, 23 Belcher’s Street, Kennedy Town, Hong Kong (Address of principal executive offices)(Zip Code) (852) 3427 3177 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[X] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:51,644,399 shares of Common Stock, $0.01 par value, as of May 15, 2009 TITANIUM GROUP LIMITED AND SUBSIDIARIES INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2009 and 2008 4-5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 6 Notes to Condensed Consolidated Financial Statements 7-11 2 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2008 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) March 31, December 31, 2009 2009 2008 ASSETS US$ (Unaudited) HK$ (Unaudited) HK$ (Audited) Current assets: Cash and cash equivalents $ 34,968 $ 272,750 $ 1,190,869 Restricted cash 51,282 400,000 400,000 Accounts receivable, net 242,301 1,889,951 2,613,724 Amount due from shareholder 1,605 12,516 - Inventories 8,470 66,067 38,001 Deposits and other receivables 60,032 468,249 287,928 Total current assets 398,658 3,109,533 4,530,522 Non-current assets: Plant and equipment Cost 612,087 4,774,277 4,774,277 Less: accumulated depreciation (330,000 ) (2,574,002 ) (2,343,817 ) 282,087 2,200,275 2,430,460 Intangible assets, net 524,773 4,093,226 4,685,454 Deferred tax assets 87,633 683,534 683,534 TOTAL ASSETS $ 1,293,151 $ 10,086,568 $ 12,329,970 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued liabilities $ 222,359 $ 1,734,390 $ 1,732,507 Deferred revenue 6,775 52,846 57,650 Income tax payable 1,619 12,626 12,626 Total current liabilities 230,753 1,799,862 1,802,783 Long-term liabilities: Debenture payable 1,338,409 10,439,593 10,320,066 Warrants liability 34,766 271,175 91,237 Total long-term liabilities 1,373,175 10,710,768 10,411,303 Total liabilities 1,603,928 12,510,630 12,214,086 Commitments and contingencies - - - (Deficit) equity: Titanium Group Limited stockholders’ (deficit) equity: Common stock, US$0.01 (HK$0.078) par value, 100,000,000 shares authorized, 51,644,399 shares issued and outstanding 516,444 4,028,263 4,028,263 Additional paid-in capital 876,354 6,835,562 6,835,562 Accumulated other comprehensive loss (7,185 ) (56,045 ) (27,316 ) Accumulated deficit (1,696,390 ) (13,231,842 ) (10,725,914 ) Total Titanium Group Limited stockholders’ (deficit) equity (310,777 ) (2,424,062 ) 110,595 Noncontrolling interests - - 5,289 Total (deficit) equity (310,777 ) (2,424,062 ) 115,884 TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ 1,293,151 $ 10,086,568 $ 12,329,970 See accompanying notes to condensed consolidated financial statements. 3 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended March 31, 2009 2009 2008 US$ HK$ HK$ REVENUE, NET Projects Products $ 155,343 $ 1,211,674 $ 1,449,763 Services 31,319 244,289 2,367,692 Total projects revenue 186,662 1,455,963 3,817,455 Maintenance services 29,199 227,755 84,664 Total revenue, net 215,861 1,683,718 3,902,119 COST OF REVENUE (inclusive of amortization) Projects Cost of products sold 114,747 895,028 916,213 Cost of services 23,867 186,161 1,712,144 138,614 1,081,189 2,628,357 Maintenance Cost of services 6,154 48,000 20,000 Total cost of revenue 144,768 1,129,189 2,648,357 GROSS PROFIT 71,093 554,529 1,253,762 OPERATING EXPENSES Impairment loss on intangible assets 35,620 277,832 - Research and development expense 82,694 645,013 - Selling, general and administrative 208,309 1,624,812 2,937,506 Total operating expenses 326,623 2,547,657 2,937,506 LOSS FROM OPERATIONS (255,530 ) (1,993,128 ) (1,683,744 ) OTHER INCOME (EXPENSE): Government grant income - - 42,267 Interest income - - 387 Interest expense (28,029 ) (218,624 ) (207,275 ) Amortization on discount of convertible debenture (15,324 ) (119,527 ) - (Loss) gain from change in fair value of warrant liability (23,069 ) (299,465 ) 294,793 Total other (expense) income (66,422 ) (518,089 ) 130,172 LOSS BEFORE INCOME TAX (321,952 ) (2,511,217 ) (1,553,572 ) Income tax benefit - - - NET LOSS (321,952 ) (2,511,217 ) (1,553,572 ) Less: net loss attributable to the noncontrolling interests 678 5,289 16,464 NET LOSS ATTRIBUTABLE TO TITANIUM GROUP LIMITED $ (321,274 ) $ (2,505,928 ) $ (1,537,108 ) See accompanying notes to condensed consolidated financial statements. 4 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (CONTINUED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in Hong Kong Dollars (“HK$”), except for number of shares) (Unaudited) Three months ended March 31, 2009 2009 2008 US$ HK$ HK$ NET LOSS $ (321,952 ) $ (2,511,217 ) $ (1,553,572 ) Other comprehensive loss: Foreign currency translation loss (3,683 ) (28,729 ) (16,375 ) COMPREHENSIVE LOSS $ (325,635 ) $ (2,539,946 ) $ (1,569,947 ) Comprehensive loss attributable to the noncontrolling interests 973 7,587 17,774 Comprehensive loss attributable to Titanium Group Limited $ (324,662 ) $ (2,532,359 ) $ (1,552,173 ) Net loss per common share attributable to TitaniumGroup Limited common– basic and diluted $ (0.01 ) $ (0.05 ) $ (0.03 ) Weighted average shares outstanding – basic and diluted 51,644,399 51,644,399 51,644,399 See accompanying notes to condensed consolidated financial statements. 5 TITANIUM GROUP LIMITED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) Three months ended March 31, 2009 2009 2008 US$ HK$ HK$ Cash flow from operating activities: Net loss attributable to Titanium Group Limited $ (321,274 ) $ (2,505,928 ) $ (1,537,108 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization 69,818 544,581 756,162 Impairment loss on intangible assets 35,620 277,832 - Allowance for doubtful accounts 29,658 231,330 99,566 Noncontrolling interests (973 ) (7,587 ) (17,774 ) Stock issued for service rendered, non-cash - - 81,037 Loss (gain) from change in fair value of warrant liability 38,393 299,465 (294,793 ) Changes in assets and liabilities: Accounts receivable 63,134 492,443 4,695,218 Amount due from shareholder (1,605 ) (12,516 ) - Inventories (3,598 ) (28,066 ) 667,704 Deposits and other receivable (23,118 ) (180,321 ) 35,547 Accounts payable and accrued liabilities 241 1,883 (3,327,932 ) Deferred revenue (616 ) (4,804 ) (76,867 ) Net cash (used in) provided by operating activities (114,320 ) (891,688 ) 1,080,760 Cash flows from investing activities: Purchase of plant and equipment - - (12,275 ) Payments relating to software development costs - - (1,391,265 ) Net cash used in investing activities - - (1,403,540 ) Cash flows from financing activities: Repayments on short-term bank loan - - (26,347 ) Net decrease in bank overdraft - - (438,237 ) Net cash used in financing activities - - (464,584 ) Effect of exchange rate changes on cash andcash equivalents (3,388 ) (26,431 ) (15,065 ) NET CHANGE IN CASH AND CASH EQUIVALENTS (117,708 ) (918,119 ) (802,429 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 152,676 1,190,869 1,168,331 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 34,968 $ 272,750 $ 365,902 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - $ - Cash paid for interest $ - $ - $ 218,254 See accompanying notes to condensed consolidated financial statements 6 TITANIUM GROUP LIMITED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (Currency expressed in Hong Kong Dollars (“HK$”)) (Unaudited) NOTE 1 - GENERAL Titanium Group Limited (the “Company” or “TTNUF”) was incorporated as an International
